Citation Nr: 0115721	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-20 592A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to restoration of a 50 percent disability 
evaluation for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The veteran served on active military duty from to April 1956 
to October 1966.  

By a May 1998 rating action, the Nashville, Tennessee, 
regional office (RO) granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 
50 percent evaluation to this disability, effective from July 
1996.  According to this decision, the RO explained that, 
because there was a likelihood of improvement in the 
veteran's PTSD symptomatology, the rating assigned to this 
disability was not considered to be permanent and was, in 
fact, subject to a future review examination in approximately 
July 1999.  

A notation included in the claims folder indicates that a 
letter was mailed to the veteran in August 1999 but that he 
failed to report to a VA PTSD examination scheduled in the 
following month.  Thus, by an October 1999 rating action, the 
RO proposed to reduce the evaluation assigned to the 
veteran's service-connected PTSD from 50 percent to a 
noncompensable level, effective in January 2000.  The RO 
notified the veteran of this proposal in an October 1999 
letter.  

According to a subsequent VA Form 119, Report Of Contact, 
dated in October 1999, personnel at the Mountain Home VA 
facility informed the RO that the reason that the veteran 
failed to report to his compensation and pension examination 
was due to an error on the part of Primary Care, the provider 
of the veteran's treatment.  Consequently, the veteran was 
rescheduled for a VA PTSD examination in November 1999.  The 
veteran reported for this scheduled evaluation.  A report of 
the examination was obtained and associated with the claims 
folder.  Based on the results of this examination, the RO, by 
an April 2000 rating action, proposed to reduce the 
evaluation assigned to the veteran's PTSD from 50 percent to 
30 percent.  In April 2000, the RO notified the veteran of 
this proposal.  

The current appeal arises from a June 2000 rating action in 
which the RO reduced the evaluation of the veteran's 
service-connected PTSD from 50 percent to 30 percent, 
effective from September 2000.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to restoration of a 50 percent disability rating 
for his service-connected PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

According to the report of the November 1999 VA PTSD 
examination, the veteran reported no psychiatric treatment at 
that time or previously.  However, the veteran did explain 
that he was receiving, from his primary care provider, 
medication to help with his nerves.  Medical records from the 
veteran's primary care provider are not included in the 
claims folder.  In fact, no attempt appears to have been made 
to obtain these documents.  On remand, therefore, an attempt 
should be made to procure copies of records of treatment that 
the veteran has received from his primary care provider in 
recent years.  The Board is particularly interested in any 
documents which include information regarding the frequency 
of the prescriptions given to the veteran for medication for 
his nerves.  See, Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992) (there is a continuing obligation on VA to assist 
veterans in developing the facts of their claims throughout 
the entire administrative adjudication and this obligation 
includes the duty to obtain records regarding their medical 
history).  

Moreover, after the examiner reviewed the veteran's claims 
folder and medical records and interviewed the veteran, the 
examiner concluded that, at that time, the veteran was not 
reporting symptoms sufficient to support a diagnosis of PTSD.  
The examiner diagnosed, instead, an anxiety disorder not 
otherwise specified.  However, the examiner did acknowledge 
that the veteran reported having recurrent distressing dreams 
of combat and avoiding conversations about his combat 
experiences.  In addition, the examiner noted that the 
veteran "possibly has some diminished interest in 
significant activities and possibly some feelings of 
detachment from some family members."  Thereafter, the 
examiner concluded that, "[i]f, in fact, . . . [the veteran] 
does have PTSD, his symptom picture is relatively mild in 
disruption to social and occupational functioning."  

Despite the examiner's conclusions that the veteran's 
psychiatric symptomatology is relatively minimal, the veteran 
has continued to assert that he has PTSD which has actually 
worsened.  The veteran cites in particular his social 
isolation.  Furthermore, the veteran stated that he has only 
an eighth grade education and, thus, was perhaps not able to 
express himself well enough to help the examiner establish a 
clear picture of the severity of his disability.  

Based on a review of the veteran's record, and in 
consideration of the veteran's admission that he may not have 
provided clear responses to the examiner's questions, the 
Board concludes that, on remand, the veteran should be given 
an opportunity to undergo another VA examination.  This 
additional evaluation should be conducted in order to 
determine the exact nature and severity of the veteran's 
psychiatric condition.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected PTSD in recent 
years.  The Board is particularly 
interested in copies of records of 
treatment that the veteran has received 
from his primary care provider 
(especially those reports reflecting 
prescriptions of medication given to the 
veteran for his nerves) in recent years.  
Copies of all such available records that 
are obtained should be associated with 
the veteran's claims folder.  

3(a).  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist, who has not previously 
examined him if possible, to clarify the 
nature of his psychiatric condition and to 
determine the severity of his 
service-connected PTSD, if appropriate.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests and studies 
should be completed, and the results of 
any such tests and studies undertaken 
should be included in the examination 
report.  

3(b).  The examiner should determine 
whether a diagnosis of PTSD is 
appropriate.  If so, the examiner should 
obtain from the veteran his detailed 
occupational history and to identify the 
severity of the veteran's 
service-connected PTSD by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on his social and 
occupational adaptability.  A Global 
Assessment of Functioning (GAF) score 
should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply the pertinent 
rating criteria should be made.  38 C.F.R. 
§ 4.130 (2000).  

3(c).  If the examiner determines that a 
diagnosis of PTSD is not appropriate, the 
examiner should specifically state whether 
another psychiatric diagnosis is 
warranted.  If so, the examiner should 
express an opinion regarding the etiology 
of any such diagnosed psychiatric disorder 
and should also provide a discussion of 
the pertinent symptomatology associated 
with such a disability.  If the examiner 
determines that diagnoses of PTSD and an 
additional psychiatric disability are 
warranted, the examiner should provide a 
discussion of the pathology associated 
with each disorder.  

4.  The RO should then re-adjudicate the 
issue of entitlement to restoration of a 
50 percent disability rating for 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




